TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00393-CV



                                     Mary Decker, Appellant

                                                  v.

                                 Clifford Homes, LLC, Appellee


         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
     NO. 15-0508-CC4, HONORABLE MICKEY RAY PENNINGTON, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               On July 2, 2015, this Court stayed the writ of possession to be executed pursuant to

an order signed by the trial court on June 23, 2015. It has come to our attention that on July 1, 2015,

the trial court signed an order setting a supersedeas bond. See Tex. Prop. Code § 24.007(a).

Accordingly, we lift the stay on the writ of possession.

               It is so ordered July 6, 2015.



Before Justices Goodwin, Field, and Bourland